DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/15/2021 has been entered. Claims 1, 3-5, 7-10 are pending and have been considered on the merits.  All arguments and amendments have been considered.

The following rejections have been withdrawn in light of applicants claim amendments; Claims 1 and 5 and dependent claims 3, 4, 7-10 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph and Claims 1 and 5 and dependent claims 3, 4, 7-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. 
Claim 1 states “…by way of a detergent …in the presence of a polyalcohol”. For examination purposes, this has been interpreted to mean “in the presence of a detergent and a polyalcohol either at the same time or in the same solution”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-5, 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (J. Funct. Biomat., 2013, p. 114-161) in view of Kishida et al. .
Wilson teaches methods of decellularizing corneal tissue comprising treating corneal tissue with a detergent and the use of glycerol, i.e., a polyalcohol.  Wilson teaches many suitable detergents for use in decellularization methods (Table 2) including SDS, Triton X-100, a gentle detergent including sodium deoxycholate (section 3.2.3) taken to be one which as well as enzymatic agents including DNase (section 3.1.1.) and the use of glycerol. They teach that detergents can be used in combination with other treatments including enzymes (3.2.3). Detergents such as SDS can reduce corneal transparency which can be restored with glycerol as well as a return to a state of deturgescence, i.e. the state of dehydration necessary to maintain the transparency of the cornea, as a result of the decellularization process (section 3.2.3, 3rd parag.).  Wilson also teaches that when employing xenogeneic decellularized tissues for transplantation, the immune response, specifically the rejection of the tissue, due to the presence of α-gal epitopes must be considered. The α-gal epitopes must be removed during the decellularization process (4.1.3). 
Regarding claim 5, Wilson teaches that some detergent-based methods are incomplete resulting in less effective cell removal and thus the methods can be modified to include DNase (section 3.2.4). 
Therefore, it would have been obvious before the effective filing date to use both a detergent and a polyalcohol for decellularizing corneal tissue because Wilson teaches that in the case of a reduction in transparency when treated with a detergent, glycerol restores transparency and returns the corneal tissue to a state of deturgescence. Thus, 
In addition, it would have been obvious to combine the instant components in a method for treating corneal tissue since each is known in the art for their claimed purpose in tissue processing and one of ordinary skill in the art would have a reasonable expectation of successfully decellularizing and preparing corneal tissue as claimed.  This rejection is based upon the well-established proposition of patent law that no invention resides in combining old ingredients of known properties or function where the results obtained thereby are no more than the additive effects of the ingredients/components, In re Sussman, 1943 C.D. 518. It is well known that it is prima facie obvious to combine two or more ingredients each of which is taught by the prior art to be useful for the same purpose in order to form a third composition which is useful for the same purpose.  The idea for combining them flows logically from their having been used individually in the prior art. In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious). Thus, 
Wilson does not teach the newly added limitation of the solution comprising between 30-50% polyalcohol. 
Kishida teach that living corneal tissue maintains transparency when adjusted to a level of swelling of approximately 70% by the pump function of the corneal endothelial cells. If transparency is to be recovered when decellularization corneal tissue contracts as a result of dehydration, transparency can be adjusted by recovering the level of swelling using glycerol (0074, 0075). Kishida teach that when the corneas are placed in 50% glycerol, turbidity is eliminated and transparency is recovered (0075, 0076, Fig. 4). Therefore, it would have been obvious before the effective filing date to not only use glycerol as taught by Wilson and Kishida in maintaining or restoring transparency during decellularization, but that the claimed 50% glycerol is effective, thus one would have had a reasonable expectation of successfully using 30-50% glycerol for preparing corneal tissue as claimed. 

Wilson does not teach the detergent to comprise a cyclic lipopeptide according to claims 1 and 3. 

Regarding claims 1 and 3,  Rzany teaches a method decellularizing biological tissue comprising the use of cyclic lipopeptides selected from surfactin, daptomycin, caspofungin, arthrofactin, echinocandins, iturin, syringomycins, syringopeptides and/or polymyxin as a detergent for decellularization of tissues (abstract, 0015-0018, 0022, 
It would have been obvious before the effective filing date to have substituted the detergents disclosed by Wilson with a detergent comprising a cyclic lipopeptide of Rzany to improve the decellularization process given that cyclic lipopeptides are taught to be gentle yet effective in decellularizing biological tissue. One of ordinary skill in the art would have been capable of substituting one known detergent for another and the results would have been predictable and an improvement to the process. 
The above references do not teach the use of α-galactosidase in the presence of a second polyalcohol and use of a second decellularizing agent and according to claims 1 and 4. 
Sun (‘701) teaches decellularizing tissue comprising the use of one or more detergents or decellularizing agents, i.e. sodium deoxycholate with Triton (0023, 0045), further treating the tissue with DNase (0024, 0045) and α-galactosidase (0016, 0023, 0045) to remove immunogenic antigens such as  alpha-gal epitopes and other undesirable moieties. (0037-0039 of Sun20130236439, 9150318).
Sun (‘439) teaches decellularizing tissue comprising the use of one or more detergents or decellularizing agents, i.e. sodium deoxycholate with Triton (0034, 0035), further treating the tissue with DNase (0036) and α-galactosidase (0037-0039) to remove immunogenic antigens such as  alpha-gal epitopes and other undesirable moieties. 
Regarding claim 7, the Sun references do not teach α-galactosidase from green coffee beans or from Cucumis melo, Gao teaches the use of α-galactosidase from st col, 2nd parag-3). Gao teaches that xenotransplantation of animal-based tissues and organs to humans is a promising alternative when rejection due to antigen-mediated reactions is avoided.  α-Gal epitopes are the antigens most responsible for hyperacute reactions, which are found in all mammalian species except humans and old world primates. Thus, the α-Gal epitope is the first barrier in animal-to-human tissue and organ xenotransplantation (introduction-p. 1198, whole page).  Gao teach that the use of α-galactosidase from green coffee beans is extremely efficient in eliminating the xenoantigen epitope from porcine tissue (discussion, see entire document).
Thus, before the effective filing date detergents, polyalcohol’s such as glycerol, DNase and α-galactosidase from green coffee beans were disclosed by the prior art for their provided benefits in tissue and organ decellularization processes. Each is taught to be useful in said process.   Therefore, it would have been obvious to combine the instant components in a method for treating corneal tissue since each is known in the art for their claimed purpose in tissue processing and one of ordinary skill in the art would have a reasonable expectation of successfully decellularizing and preparing corneal tissue as claimed.  This rejection is based upon the well-established proposition of patent law that no invention resides in combining old ingredients of known properties or function where the results obtained thereby are no more than the additive effects of the ingredients/components, In re Sussman, 1943 C.D. 518. It is well known that it is . 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 7, 8, 9, 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-11 of U.S. Patent No. 10537662 in  in view of the teachings of Wilson to use a polyalcohol in the decellularization of tissues, specifically corneal tissue because it in the case of a reduction in transparency when treated with a detergent, glycerol restores transparency and returns the corneal tissue to a state of deturgescence. Thus, one would be motivated to use both in a decellularization step. Regarding the newly added limitation of the solution comprising between 30-50% polyalcohol, Kishida teach that living corneal tissue maintains transparency when adjusted to a level of swelling of approximately 70% by the pump function of the corneal endothelial cells. If transparency is to be recovered when decellularization corneal tissue contracts as a result of dehydration, transparency can be adjusted by recovering the level of swelling using glycerol (0074, 0075). Kishida teach that when the corneas are placed in 50% glycerol, turbidity is eliminated and transparency is recovered (0075, 0076, Fig. 4). Therefore, it would have been obvious before the effective filing date to not only use glycerol as taught by Wilson and Kishida in maintaining or restoring transparency during decellularization, but that the claimed 50% glycerol is effective, thus one would have had a reasonable expectation of successfully using 30-50% glycerol for preparing corneal tissue as claimed. 

s 1, 3, 7, 8, 9, 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7 of U.S. Patent No. 9402934 in view of Wilson et al. (J. Funct. Biomat., 2013, p. 114-161), Kishida et al. (US20100145444), Sun (US2014/0088701), Sun (2013/0236439). The claimed inventions are drawn to methods of preparing tissues comprising a decellularizing with cyclic lipopeptides.  Claim 1 requires treating with α-galactosidase. The instant claim 1 additionally requires the presence of a polyalcohol. It would have been obvious in view of the teachings of Wilson to use a polyalcohol in the decellularization of tissues, specifically corneal tissue because it in the case of a reduction in transparency when treated with a detergent, glycerol restores transparency and returns the corneal tissue to a state of deturgescence. Thus, one would be motivated to use both in a decellularization step. Further, Sun (‘701) teaches decellularizing tissue comprising the use of one or more detergents or decellularizing agents, i.e. sodium deoxycholate with Triton (0023, 0045), further treating the tissue with DNase (0024, 0045) and α-galactosidase (0016, 0023, 0045) to remove immunogenic antigens such as  alpha-gal epitopes and other undesirable moieties. (0037-0039 of Sun20130236439, 9150318). Thus, one would be motivated to treat tissue with α-galactosidase in a decellularization step. Regarding the newly added limitation of the solution comprising between 30-50% polyalcohol, Kishida teach that living corneal tissue maintains transparency when adjusted to a level of swelling of approximately 70% by the pump function of the corneal endothelial cells. If transparency is to be recovered when decellularization corneal tissue contracts as a result of dehydration, transparency can be adjusted by recovering the level of swelling using glycerol (0074, 0075). Kishida teach that when the corneas are placed in 50% . 
Applicants wish to hold the ODP rejections in abeyance until allowable subject matter is indicated. 
Response to Arguments
Applicant’s arguments with respect to the claim(s)have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY MAUREEN GOUGH whose telephone number is (571)272-0697. The examiner can normally be reached M-Thu 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY M GOUGH/          Examiner, Art Unit 1651                                                                                                                                                                                              
/TAEYOON KIM/           Primary Examiner, Art Unit 1632